Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-16-00584-CV

                                IN THE MATTER OF J.P.

                 From the 289th Judicial District Court, Bexar County, Texas
                            Trial Court No. CM2010JUV02006
                     Honorable Daphne Previti Austin, Judge Presiding

          BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED July 26, 2017.


                                              _____________________________
                                              Irene Rios, Justice